Citation Nr: 1521362	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to diabetes mellitus.

4.  Entitlement to a rating higher than 10 percent for the residuals of prostate cancer to include voiding dysfunction.

5.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from July 6, 2006 to September 1, 2011, and as 70 percent disabling thereafter.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to special month compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1i969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that declined to reopen the Veteran's previously denied claim for service connection for posttraumatic stress disorder and denied service connection for a back disability.

In August 2007, the Veteran testified during a hearing before RO personnel.  A transcript of the hearing is of record.

In the August 2006 decision, the RO implicitly considered the claim for service connection for a back disorder as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In a November 2008 decision, the Board reopened the Veteran's previously denied claims for service connection for PTSD and a back disability, and remanded the reopened claims to the Agency of Original Jurisdiction (AOJ) for further development.

A January 2009 rating decision granted service connection for the residuals of prostate cancer, assigned a 100 percent rating from January 16, 2009 to April 30, 2013.

An April 2012 rating decision granted service connection for PTSD.  This action represents a full grant of the benefits sought as to the Veteran's claim.  In a May 2012 signed statement, the Veteran indicated that this action satisfied his appeal "on all issues" and withdrew his appeal.

A February 2013 rating decision assigned a noncompensable rating for the residuals of prostate cancer, effective May 1, 2013.  The Veteran submitted a timely notice of disagreement with the assigned rating.  A July 2013 statement of the case characterized the issue on appeal as evaluation of prostate cancer, currently evaluated as 10 percent disabling.

A December 2013 rating decision, in pertinent part, granted a 70 percent rating for PTSD from September 2, 2011, a 10 percent rating for the residuals of prostate cancer to include voiding dysfunction (claimed as urinary incontinence) from May 1, 2013, and entitlement to SMC based on housebound criteria from September 2, 2011 to May 1, 2013.  The RO denied the Veteran's request to reopen his claim for service connection for a back disability, reopened and denied his claim for service connection for diabetes mellitus, and denied service connection for Parkinson's disease and entitlement to a TDIU.

While the December 2013 rating decision reopened and then denied the Veteran's claim for service connection for diabetes mellitus, the Board is unable to identify a prior rating decision in the claims file that denied this issue.  As such, the Board will consider the claim for service connection for diabetes mellitus on a de novo basis.

In August 2014, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for diabetes mellitus and SMC based on housebound status, an increased initial rating for PTSD, and an increased rating for prostate cancer residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for a back disability; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the August 2005 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  A back disability, diagnosed as degenerative joint disease of the lumbar spine, lumbosacral strain, intervertebral disc syndrome with spinal stenosis, and left sciatic nerve, L5 and S1 spinal nerve impingement, had its onset during active military service

4.  Parkinson's disease (paralysis agitans) was incurred during the Veteran's active military service, due to exposure to herbicides.

5.  The Veteran's service-connected disabilities preclude his gainful employment.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the August 2005 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The August 2005 rating decision denied the Veteran's claim for service connection for a back disability on the basis that the evidence did not demonstrate that the disability was incurred in or aggravated by active service.

The Veteran was notified of the RO's August 2005 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the August 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In July 2006, the Veteran submitted a request to reopen the claim for service connection for a back disorder.  In the August 2006 decision, the RO denied service connection service connection for a back disorder, finding no evidence of a back injury in service and no evidence of a diagnosed back disability. 

The Veteran perfected an appeal of the RO's August 2006 decision.  

In the November 2008 decision, the Board granted the Veteran's appeal to the extent that his claim for service connection for a back disorder was reopened.  The reopened claim was remanded to the AOJ for further evidentiary development.

The evidence added to the record includes findings of a July 2011 VA examination and the examiner's October 2011 opinion.  An April 2012 supplemental statement of the case advised the Veteran of the AOJ's continued denial of his claim for service connection for a back disorder.

In a May 2012 signed statement, the Veteran withdrew his appeal.  Hence, the August 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The evidence added to the record since the August 2006 rating decision includes VA and non-VA medical records and examination reports, the Veteran's written and oral statements in support of his claim, and a March 2014 report of an Independent Medical Examination performed by J.W.E., M.D.

In his March 2014 medical report, Dr. J.E., diagnosed lumbosacral strain, intervertebral disc syndrome with spinal stenosis, and left sciatic nerve, L5 and S2 spinal nerve impingement.  Dr. J.E. opined that it was as likely as not that, had the Veteran not had the sudden severe fall while carrying ammunition in Vietnam, he would not have strained his coccyx, low back, and iliolumbar ligaments with constant exacerbation of pain in his low back, sacrococcygeal junction, and iliolumbar ligaments, and then subsequent deranged discs and left L5 and S1 spinal nerve impingement.

The Dr. J.E.'s medical report, along with the Veteran's testimony, relates to the previously unestablished elements of a current back disability and a link between current back condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Factual Background and Analysis

A. Service Connection

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including Parkinson's disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange), so long as the disability manifests to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

1. Back Disability

The Veteran contends that he currently has a back disability due to his combat duties in service.  He testified that, during a combat situation, he picked up a heavy round, fell back, and hit his tailbone.  The Veteran rolled on the ground, eventually stood up, and then returned to his job as there was no one to replace him.  He told a medic in the field about his fall but did not seek medical treatment.  The Veteran had back pain for the next two or three weeks but continued to do his job.  After discharge, his back pain intensified.  See August 2014 Board hearing transcript at page 23.

Evidence in favor of the Veteran's status as a combat veteran includes his testimony that he engaged in combat, service personnel records showing that he participated in the Tet Counter Offensive Campaign, and his military occupation as a cannoneer, for at least some of the time he was in Vietnam, as noted in his personnel records.

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran engaged in combat.  The Board concludes that he is entitled to the presumptions afforded combat veterans under 38 U.S.C.A. § 1154(b).

The Veteran's testimony alone is enough to establish the occurrence of his reported back injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  See also Veteran's August 2007 and August 2014 hearing transcripts.

In October 2011, the VA examiner reviewed the Veteran's medical records.  The examiner opined that the Veteran's degenerative arthritis and degenerative disc disease was less likely than not due to or aggravated by any event or injury in service, or manifest to a compensable degree within one year of discharge from active duty.  

The examiner noted the Veteran's report of a back injury in service and of carrying heavy loads of ammunition in service.  The examiner also noted that the Veteran had a normal examination at separation and that the conditions since service were more likely than not the cause of the current back condition.  After discharge, the Veteran performed manual labor in asbestos removal for the State of Oklahoma, an occupation that would more likely than not involve much stress on his back.  

According to the examiner, if the Veteran suffered injury to his lumbar spine from 1967 to 1969, it would be more likely than not to have resulted in a pronounced finding in the area of injury to the spine when first noted in 2005.  The examiner commented that additional low back symptoms, now, were likely also related to the Veteran's treatment of his prostate cancer as well.

In his March 2014 report, Dr. J.E. indicated that he reviewed the Veteran's medical records and performed a clinical evaluation.  Dr. J.E. also noted the Veteran's report of falling while carrying heavy ammunition and experiencing immediate pain in his low back and coccyx that went to his shoulders.  The Veteran experienced severe pain during his tour in Vietnam.  Since that time, he also had tailbone pain that made it difficult to sit, as well as lower thoracic and lumbar area pain.  

After discharge, Dr. J.E. observed that it was very difficult for the Veteran to perform work as a mechanic, which required lifting, bending, and twisting.  Several days a week, his pain was so severe; it was difficult to stand erect.  Approximately five years ago, the Veteran experienced radicular pain down the left lower extremity.  The diagnoses were lumbosacral strain, intervertebral disc syndrome with spinal stenosis and left sciatic nerve L5 and S1 spinal nerve impingement.

According to Dr. J.E., the Veteran's fall in Vietnam caused an acute strain of the sacrococcygeal junction and that area had been painful since Vietnam.  Dr. J.E. explained that the fall also caused strain of the lumbar paraspinous muscles and the iliolumbar and sacroiliac ligaments of the lumbar spine that caused a constant pain syndrome with pain spasm.  It interfered with the Veteran's ability to work several days a week since Vietnam.  He had severe pain that was excruciated and continued to work because he had to.  The constant spasm in his back caused abnormal stresses on the discs in his lower back that caused herniation of the discs at L4-5 and L5-S1 that caused left L5 and left S1 spinal nerve impairment.

Dr. J.E. opined that it was as likely as not that, had the Veteran not had the sudden severe fall while carry ammunition in service, he would not have strained his coccyx, low back, and iliolumbar ligaments with constant exacerbation of pain in his low back, sacrococcygeal junction and iliolumbar ligaments, and the subsequent deranged discs and left L5 and S1 spinal nerve impingement.

The evidence in favor of a link between the current back disability and service includes the Veteran's reports of injury in service from the fall on his tailbone while carrying heavy ammunition; the March 2014 opinion from Dr. J.E.; and Veteran's reports of episodic back pain ever since service.. 

Evidence against a nexus consists chiefly of the October 2011 VA opinion.  Although the VA examiner acknowledged the Veteran's report of injury from falling on his back in service, she failed to acknowledge his report of continuity of symptoms.  Rather, the examiner noted the normal findings on examination at separation and that post service conditions were more likely to have caused the current back disability.

While the examiner failed to acknowledge evidence of continuity, the Board finds no reason to doubt the Veteran's reports that are entirely consistent with the circumstances of his service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran's testimony provides evidence of an in-service injury.  Dr. J.E. identified the Veteran's current disability as lumbosacral strain, intervertebral disc syndrome with spinal stenosis, and left sciatic nerve, L5 and S1 nerve impingement.  The Veteran has reported having back problems since discharge and Dr. J.E. supports a link between the current disability and service.

This record is in at least equipoise as to whether the current back disability, diagnosed as degenerative joint disease of the lumbar spine, lumbosacral strain, intervertebral disc syndrome with spinal stenosis, and left sciatic nerve, L5 and S1 spinal nerve impingement, is related to that identified in service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.

2. Parkinson's Disease

In the January 2009 rating decision that granted service connection for prostate cancer, the RO conceded the Veteran's exposure to herbicides while stationed in Vietnam.  The Board has no reason to dispute the RO's conclusion.  Thus, the Veteran is presumed to have been exposed to herbicides during active duty. 

In the March 2014 medical report, Dr. J.E. noted findings that were consistent with Parkinsonism.  

The diagnosis was Parkinsonism (paralysis agitans).  Dr. J.E. opined that it was as likely as not that the Veteran's herbicide exposure in service contributed to and caused his Parkinsonism.  Parkinson's disease is also known as paralysis agitans.  See Dorland's Illustrated Medical Dictionary 1364, 1372 (30th ed. 2003).  

Here, the Veteran is presumed to have been exposed to herbicides and was diagnosed as having paralysis agitans, i.e. Parkinson's disease.  

The evidence is in at least equipoise as to whether the Veteran has Parkinson's disease.  His claim for service connection for Parkinson's disease is granted as presumptively due to herbicide exposure in service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307 , 3.309. 

B. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

From January 16, 2009 to April 30, 2013, the Veteran was in receipt of a 100 percent disability rating for prostate cancer.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Service connection is in effect for PTSD, evaluated as 70 percent disabling from September 2, 2011, and hearing loss and tinnitus, each evaluated as 10 percent disabling.  Notwithstanding the rating for prostate cancer residuals, or yet to be assigned evaluations for Parkinson's disease and a back disability, the Veteran meets the minimum schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  

In his formal claim for TDIU, received in August 2014, the Veteran reported that he last worked full time in June 2004 when his back disability, Parkinson's disease, and PTSD, prevented him from working.  He had nearly 25 years of work experience in asbestos removal for the State of Oklahoma.  The Veteran had one year of high school education and no special training.  He was laid off by the State when the (asbestos) division was shut down.  His back disability and PTSD rendered him unable to do anything else and he remained unemployable.

A January 15, 2009 VA primary care record indicates that the Veteran had severe back pain that essentially rendered him unemployable.

An October 2012 private treatment record from H.M., M.D., reflects that the Veteran was generally functional and doing part-time maintenance work for the facility in which he lived.

In July 2013, a VA examiner assigned a score of 59 on the Global Assessment of Functioning (GAF) scale, commensurate with moderate occupational and social impairment.  The Veteran's symptoms included impaired impulse control, difficulty in adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, suspiciousness, and mild memory loss.  The Veteran had interpersonal problems at his jobs due to "being stressed out" due to his experiences in Vietnam.  The VA examiner stated that the Veteran's PTSD symptoms had an impact on his work and there was some impairment in his ability to perform physical and sedentary activities of employment.

In March 2014, Dr. J.E. opined that the combination of the Veteran's back injury and Parkinsonism rendered him unemployable since June 2004.

During his Board hearing, the Veteran stated that his back disability limited his ability to work, and his problems with fine motor control limited his technical ability.  Id. at 29.  He had an 8th grade education, never went to high school, and had no special training.  Id. at 31-32.

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The record shows that a TDIU would be warranted on the basis of back disability and Parkinson's disease, alone.  Hence, entitlement to TDIU is warranted for the entire appeal notwithstanding the 100 percent rating for prostate cancer from January 16, 2009 to April 30, 2013.  38 U.S.C.A. §§ 1155, 5107(b); Bradley.


ORDER

New and material evidence has been received to reopen the claim for service connection for a back disability.

Service connection for a back disability is granted.

Service connection for Parkinson's disease is granted.

Entitlement to a TIDU is granted.


REMAND

Diabetes

There is conflicting evidence as to whether the Veteran has diabetes melitis.  Further clarification is needed as to whether he currently has diabetes mellitus, type II.

Prostate Cancer Residuals

The Veteran asserts that his prostate cancer residuals include erectile dysfunction, urinary incontinence, and periodic loss of sphincter control.  

The October 2012 private radiation oncology report from Dr. H.M. indicates that he referred the Veteran to Dr. Sean Womack for urological care and Dr. Ranga Balasekaran to assess his perianal discomforts from sitting for any length of time, thought possibly neurogenic prostate radiotherapy-related.  Records pertaining to these referrals are not in the claims file, but VA has duty to obtain them.

New examinations are warranted to determine all manifestations of the Veteran's service-connected prostate cancer residuals.

SMC

By the Board's decision herein, service connection is now in effect for Parkinson's disease and a back disability.  The Board will defer consideration of the Veteran's claim for SMC based on housebound status, pending the RO's assignment of ratings for Parkinson's disease and back disability, and further consideration of his prostate cancer residuals.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Muskogee, the McAlester Community Based Outpatient Clinic (CBOC), and the Hartshorne Outpatient Clinic, dated since February 2014, should be obtained.

Initial Rating for PTSD

The April 2012 rating decision granted service connection for PTSD that was assigned an initial 10 percent rating effective July 6, 2006 and a 30 percent rating effective from September 2, 2011.  In a March 2013 statement, the Veteran expressed disagreement with the ratings assigned for his PTSD (and stated that he believed his PTSD should be rated at a least 50 percent disabling).  The Board construes the Veteran's statement as a timely NOD.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding entitlement to an initial rating higher than 10 percent from July 6, 2006 to September 1, 2011 and higher than 70 percent from September 2, 2011.  This issue should not be returned to the Board, unless the Veteran submits a sufficient substantive appeal.

2. Request that the Veteran complete authorization for VA to obtain all medical records regarding his treatment by Drs. Sean Womack (urologist) and Ranga Balasekaran, and any other non-VA treatment that are not already of record.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. Obtain all records regarding the Veteran's treatment at the VAMC in Muskogee, the McAlester CBOC, and the Hartshorne Outpatient Clinic, since February 2014.

4. After completing the above, refer the Veteran's claims file to a VA endocrinologist for an opinion as whether the Veteran currently has diabetes mellitus, type II.  A clinical examination should be scheduled only if deemed necessary by the physician-examiner.  The examiner is requested to review the Veteran's medical records and address the following:

a. In formulating the above opinion, the physician-examiner should specifically acknowledge and discuss all diabetes diagnoses provided since May 2011 and the Veteran's reports of diabetes symptoms since approximately 2008.

b.  The examiner should provide reasons for the opinion.  The examiner should address the opinion rendered by the VA examiner in July 2012 (to the effect that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus); and Dr. J.E. in March 2014 (to the effect that the Veteran had developed diabetes mellitus, type II, approximately three years earlier).

c.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5. Schedule the Veteran for VA examinations to ascertain the current severity and manifestations of his service-connected residuals of prostate cancer, including those related to neurogenic prostate radiotherapy, including voiding dysfunction, holding urine and dribbling, loss of sphincter control, etc.

a. The examiners should specifically discuss if the Veteran's perineal discomforts precipitated by sitting, and/or loss of rectal sphincter control, are neurogenic prostate radiotherapy-related.

b. Reasons should be provided for all opinions.

6. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


